Citation Nr: 0501495	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of obtaining reinstatement of 
Department of Veterans Affairs death pension benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from September 1917 to May 
1919.  The record reflects that the appellant married the 
veteran in September 1962 and lived with him until his death 
in July 1967.  In February 1968, the appellant was awarded 
entitlement to Department of Veterans Affairs (VA) death 
pension benefits as the surviving spouse of the veteran.

In January 1990, the VA Regional Office in Manila (the RO) 
issued an administrative decision in which it determined that 
the appellant could no longer be recognized as the surviving 
spouse of the veteran because she had been living with a man 
and had been openly holding herself out as his spouse.  For 
this reason, the RO terminated the appellant's receipt of VA 
death pension benefits as the surviving spouse of the 
veteran.  The appellant subsequently appealed that decision 
to the Board of Veterans' Appeals (the Board).  In a July 
1991 decision, the Board denied the appellant's claim of 
entitlement to recognition as the surviving spouse of the 
veteran on the basis that she had been living with a man and 
had been openly holding herself out to their community as his 
spouse.  That decision was not appealed.

In April 1992, the appellant filed a claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of restoring her entitlement to VA death pension 
benefits.  This claim was ultimately denied by the Board in 
an October 1996 decision in which it was determined that the 
appellant had been living with a man as of November 1, 1990 
and had been openly holding herself out to their community as 
his spouse.  The appellant subsequently filed an appeal to 
the United States Court of Appeals for Veterans Claims (the 
Court).

In July 1997, the Court dismissed the appellant's claim on 
the basis that she had failed to pay the appropriate filing 
fee or to file a motion to waive the filing fee in accordance 
with Rule 3(e) of the Court's Rules of Practice and 
Procedure.  The Court noted that it had issued a previous 
order directing the appellant to show cause within fifty days 
after the date of said order as to why her appeal should not 
be dismissed pursuant to Rule 3(e).  The appellant did not 
respond to that order.  Thus, the Court concluded that her 
claim must be dismissed for failure to comply with a Court 
order and with Rule 3(e).

In December 1998, the appellant filed a new claim for 
restoration of her VA death pension benefits on the basis 
that her husband and wife relationship had terminated. This 
claim was denied by the RO in a letter dated June 28, 1999, 
in which it was determined that she was not entitled to 
restoration of her VA death benefits on the basis that her 
relationship had terminated.  The appellant subsequently 
filed a timely appeal regarding that decision.  The appeal 
was denied by the Board in December 2000.

The appellant again requested benefits in August 2002.  The 
claim was denied by the RO in a decision letter of September 
2002.  The appellant has perfected an appeal of that 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her substantive appeal statement of September 2003, the 
appellant checked a box indicating that she wanted a hearing 
at the local VA office before a Member of the BVA.  The 
hearing has not been accomplished and the request remains 
pending.

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.704).  



Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following development:

The RO should make arrangements for the 
appellant to be afforded a hearing before 
a Veterans Law Judge (Board Member) at 
the RO.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



